08-01789-smb       Doc 18108         Filed 10/24/18 Entered 10/24/18 20:08:06               Main Document
                                                  Pg 1 of 3


 MCDERMOTT WILL & EMERY LLP
 Andrew B. Kratenstein
 Michael R. Huttenlocher
 Darren Azman
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5400
 Facsimile: (212) 547-5444

 Attorneys for Defendants Sage Associates, Sage
 Realty, Malcolm H. Sage, Martin A. Sage, and
 Ann M. Sage Passer

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                           )
  SECURITIES INVESTOR PROTECTION                           )   Adv. Pro. No. 08-1789 (SMB)
  CORPORATION,                                             )
                                                           )
                    Plaintiff-Applicant,                   )   SIPA LIQUIDATION
                                                           )
                    v.                                     )
                                                           )
  BERNARD L. MADOFF INVESTMENT                             )   Substantively Consolidated
  SECURITIES LLC                                           )
                                                           )
                    Defendant.                             )
  -------------------------------------------------------- )
  In re:                                                   )
                                                           )
  BERNARD L. MADOFF,                                       )
                                                           )
                     Debtor.                               )
  -------------------------------------------------------- )
  IRVING H. PICARD, TRUSTEE FOR THE                        )   Adv. Pro. No. 10-4362 (SMB)
  LIQUIDATION OF BERNARD L. MADOFF )
  INVESTMENT SECURITIES LLC,                               )
                                                           )
                     Plaintiff.                            )
                                                           )
                    v.                                     )
                                                           )
  SAGE ASSOCIATES; LILLIAN M. SAGE,                        )
  in her Capacity as Partner or Joint Venturer of )
  Sage Associates and Individually as                      )
  Beneficiary of Sage Associates; MALCOLM )
08-01789-smb     Doc 18108      Filed 10/24/18 Entered 10/24/18 20:08:06           Main Document
                                             Pg 2 of 3


  H. SAGE, in his Capacity as Partner or Joint  )
  Venturer of Sage Associates and Individually  )
  as Beneficiary of Sage Associates; MARTIN     )
  A. SAGE, in his Capacity as Partner or Joint  )
  Venturer of Sage Associates and Individually  )
  as Beneficiary of Sage Associates; ANN M.     )
  SAGE PASSER, in her Capacity as Partner or    )
  Joint Venturer of Sage Associates and         )
  Individually as Beneficiary of Sage           )
  Associates,                                   )
                                                )
                Defendants.                     )
  _____________________________________ )
                                                )
  IRVING H. PICARD, TRUSTEE FOR THE             )      Adv. Pro. No. 10-4400 (SMB)
  LIQUIDATION OF BERNARD L. MADOFF )
  INVESTMENT SECURITIES LLC,                    )
                                                )
                 Plaintiff.                     )
                                                )
                v.                              )
                                                )
  SAGE REALTY; LILLIAN M. SAGE, in her )
  Capacity as Partner or Joint Venturer of Sage )
  Realty and Individually as Beneficiary of     )
  Sage Realty; MALCOLM H. SAGE, in his          )
  Capacity as Partner or Joint Venturer of Sage )
  Realty and Individually as Beneficiary of     )
  Sage Realty; MARTIN A. SAGE, in his           )
  Capacity as Partner or Joint Venturer of Sage )
  Realty and Individually as Beneficiary of     )
  Sage Realty; ANN M. SAGE PASSER, in her )
  Capacity as Partner or Joint Venturer of Sage )
  Realty and Individually as Beneficiary of     )
  Sage Realty,                                  )
                                                )
                                                )
                Defendants.                     )
  _____________________________________ )


                                   CERTIFICATE OF SERVICE

         I, Andrew B. Kratenstein, hereby certify that on October 17, 2018, I caused true and
 correct copies of: (i) The Sage Defendants' Objection to The Trustee's Motion for Limited
08-01789-smb     Doc 18108      Filed 10/24/18 Entered 10/24/18 20:08:06           Main Document
                                             Pg 3 of 3


 Additional Discovery Based on Prior Orders Authorizing Deposition of Bernard L. Madoff, and
 (ii) Declaration of Andrew B. Kratenstein in Support of The Sage Defendants Objection and
 related Exhibits 1-34, to be filed electronically with the Court and served upon counsel for
 parties to this action via the Court’s CM/ECF System or by electronic service as indicated below:

 Via E-Mail
 David J. Sheehan
 Nicholas J. Cremona
 Baker & Hostetler LLP
 Attorneys for Irving H. Picard, Trustee
 45 Rockefeller Plaza
 New York, New York 10111
 Telephone: (212) 589-4200
 Facsimile: (212) 589-4201
 Email: dsheehan@bakerlaw.com
        ncremona@bakerlaw.com

 Dated: October 24, 2018
        New York, New York
                                                     /s/ Andrew B. Kratenstein
                                                        Andrew B. Kratenstein
